Citation Nr: 1029507	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and December 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
which, respectively, continued a 20 percent evaluation for 
service-connected chronic lumbar strain and determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim of service connection for tinnitus.  

Given the Veteran's appellate assertions, the determination 
below, and the holding of Rice v. Shinseki, 22 Vet. App. 447 
(2009), wherein the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record, the Board 
finds that the TDIU issue is properly before the Board and a 
review of the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 22, 2010 the service-connected chronic lumbar 
strain was manifested by forward flexion to 60 degrees, lateral 
flexion to 20 degrees, and bilateral rotation to 20 degrees.   
There was no evidence of favorable ankylosis of the thoracolumbar 
spine.

2.  Beginning March 22, 2010 the service-connected chronic lumbar 
strain is manifested by forward flexion to 45 degrees with 
limitation of motion to 25 degrees.  There is no evidence of 
unfavorable ankylosis of the thoracolumbar spine.

3.  In a March 2003 decision, the RO denied the Veteran's claim 
of service connection for tinnitus.  Although notified of that 
decision by letter dated in March 2003, the Veteran did not 
initiate an appeal.

4.  Since the March 2003 rating decision, relevant records which 
relate to an unestablished fact necessary to substantiate the 
claim have been added to the claims folder.   

5.  When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's tinnitus began in service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent, prior to March 22, 2010, for chronic lumbar strain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 
5010, 5242, 5243 (2009). 

2.  The criteria for a disability evaluation to 40 percent, but 
no more, as of March 22, 2010, for chronic lumbar strain have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5242, 
5243 (2009). 

3.  Evidence received since the March 2003 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2009).

4.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that in claims to 
reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  Kent v. Nicholson, 20Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.

In this case, a notice letter was issued in October 2007 which 
informed the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
complied with Kent and also complied with Dingess notice.  With 
regard to the Veteran's increased rating claim, the Veteran 
received notice of what is necessary to substantiate an increased 
rating claim in a June 2006 letter.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations with respect to the severity of his service-
connected back and a VA examination with respect to his tinnitus.  
The examination reports are adequate for rating purposes.  The 
examiners considered the Veteran's subjective complaints, 
examined him and set forth pertinent clinical findings.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.



II.  Increased Rating

Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is noted however that the United States Court of 
Appeals for Veterans Claims (Court) has held that staged ratings 
are appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

Analysis 

In May 2005, the Veteran filed a claim seeking entitlement to an 
increased rating for his service-connected chronic lumbar strain, 
which is currently evaluated as 20 percent disabling under 
Diagnostic Codes 5010-5242.  He asserts that the impact on his 
daily life is not reflected in his current rating and his 
disability has increased in severity.  A thorough review of the 
evidence pertinent to this appeal period shows that beginning 
March 22, 2010 an increased rating to 40 percent is warranted 
pursuant to the ruling in Hart.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 5010 is used to identify traumatic arthritis 
which is rated analogous to degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis, when established 
by X-ray findings, will be rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the specific 
joint or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion. 38 C.F.R.  § 4.71a, Diagnostic Code 5003.

Pursuant to Diagnostic Code 5242, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, a combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of 
the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.  The 
criteria provide that intervertebral disc syndrome is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include 
consideration of separate rating for orthopedic and 
neurological manifestations) or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating 
when all disabilities are combined under 38 C.F.R. § 4.25.

The notes to the rating criteria for low back disabilities 
state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242.  

The Veteran was afforded a VA examination in July 2005 and the 
examiner did not have the opportunity to review the Veteran's 
record.  The Veteran reported that his disability worsened 
drastically in the past year and a half.  He denied any bladder 
or bowel dysfunction.  He reported that he has occasional pain 
down his left leg.  The Veteran stated that he does not use any 
crutch or cane but wears a back corset brace.  He reported that 
he has no incapacitating episodes.  He missed work on a daily 
basis due to tightness, stiffness and soreness.  He reported 
being able to walk around and function without deficit.  The 
examiner found no evidence of swelling, deformity or 
discoloration of his lumbar spine.  The Veteran had forward 
flexion to 90 degrees, bilateral flexion to 25 degrees and 
rotation to 82 degrees.  He experienced significant tenderness of 
the left sacroiliac joint region.  The examiner diagnosed chronic 
lumbar spine strain, superimposed on degenerative and congenital 
instability.  The examiner stated that it is within reason to 
believe that the Veteran lost between 25 and 30 degrees of his 
range of motion, strength, coordination and fatigability 
associated with repetitive movement.  

The Veteran was afforded a VA examination in June 2006.  While 
the case file was not available for review, the examiner still 
had the opportunity to review the Veteran's VA treatment records 
and his past examinations.  The Veteran works as the foreman in a 
cabinet maker business.  He reported constant back pain and 
because of his job is forced to do lots of crawling and heavy 
lifting.   The Veteran reported radiculopathy of his left lower 
extremity.  He reported that he missed about 12 days of work due 
to his back pain, however, he not have any physician directed bed 
rest in the past year.  The examiner noted that the Veteran does 
not have inflammatory arthritis symptoms and is able to perform 
his daily activities.  The examiner diagnosed mild scoliosis of 
the lumbar spine with mild L4-L5 and moderate L5-S1 degenerative 
changes.  The examiner noted no significant change from 2002.  

In 2006, a secretary with whom the Veteran works stated that he 
is constantly leaving work early due to his back problems and she 
observed that his discomfort has increased greatly.  July 2006 
treatment records show no electrodiagnostic evidence of 
lumbosacral radiculopathy of the left side.  March 2007 treatment 
records noted mild scoliosis and moderate degenerative changes 
from L3-S1.  He was instructed to see a chiropractor for an acute 
exacerbation.  

The Veteran complained of chronic back pain in February 2008.  
April 2008 treatment records noted degenerative disease at L4-L5 
and L5-S1 with mild scoliosis.  

The Veteran was afforded a VA examination in May 2008.  The 
Veteran reported daily pain and radiculopathy to his left 
buttocks without numbness.  He stated that he has morning 
stiffness and pain getting out of bed.  The examiner noted mild 
lumbar tenderness.  There was no muscular spasm.  There was pain 
on movement and increased pain on repetitive movement without 
additional motion loss.  The Veteran had active and passive range 
of motion of zero to 60 degrees forward flexion, hyperextension 
to 5 degrees, lateral bending to 20 degrees and rotation to 20 
degrees in both directions.  The examiner diagnosed chronic 
lumbar strain superimposed on degenerative joint and disc disease 
with rotary scoliosis.  

A coworker of the Veteran's stated in 2008, that he constantly 
witnesses the Veteran in pain and that his back pain has worsened 
over the years.  The Veteran takes frequent breaks at work, lying 
on the floor, to relieve his back pain.  The Veteran's fiancée 
stated that the Veteran's back has progressively worsened over 
time and that their love life is affected by his constant pain. 

The Veteran was afforded a VA examination in August 2009.  The 
examiner had the opportunity to review the Veteran's record and 
stated that he would be able to continue his current occupation 
in the immediate future.  At the time of the examination, the 
Veteran was not missing any work.  

The Veteran was afforded a VA examination on March 22, 2010.  The 
examiner had the opportunity to review the Veteran's case file.  
The Veteran reported constant pain which keeps him up at night 
and causes spasms to radiate across his low back.  The Veteran 
uses ice, Motrin and elevates his legs to obtain relief.  He 
stated that he missed three days of work in the last 12 months 
due to his back; however it was not associated with a doctor's 
visit or prescribed by a physician.  The examiner noted mild 
scoliosis and kyphosis and tenderness of the spinous processes at 
L1-S1.  The Veteran had flexion to 45 degrees, extension to 18 
degrees, rotation to 45 degrees, right lateral flexion to 20 
degrees and left lateral flexion to 25 degrees, all of which were 
limited by pain.  The examiner stated that he would expect the 
Veteran to have about 20-25 degrees of loss of overall range of 
motion, moderate weakness, moderate fatigability and mild to 
moderate loss of coordination secondary to repetitive activity.  
The examiner concluded that the Veteran would not be able to 
resume his usual customary occupation as a cabinet maker. A 
neurological examination revealed intact motor sensory function.

Diagnostic Code 5010 has been considered, but the Veteran is 
already receiving the maximum allowable rating under this 
Diagnostic Code and therefore, the Code does not afford the 
Veteran an opportunity for a higher rating.  

Prior to March 22, 2010, there is no evidence of forward flexion 
less than 30 degrees or ankylosis of the entire thoracolumbar 
spine.  Even taking into consideration the July 2005 finding that 
the Veteran had 25-30 degrees loss of overall range of motion, 
his forward flexion was to 90 degrees and does not approximate a 
40 percent rating.    

The Board looked at the regulations which mandate that a separate 
rating should be considered for any associated objective 
neurologic abnormalities of the disability, including, but not 
limited to, bowel or bladder impairment.  See Note 1, General 
Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2009).  In this regard, the Veteran indicated that he had 
no bowel or bladder problems and there was no objective clinical 
or radiographic evidence of spasm or radiculopathy as evidenced 
by the July 2006 electromyography (EMG) nerve conduction.  
Reflexes and motor strength were full, and straight leg test was 
negative.

The Board has also considered evaluation of the Veteran's back 
disability under all other potentially appropriate diagnostic 
codes to determine whether a higher evaluation can be assigned.  
In this regard, Diagnostic Code 5243 offers a rating for 
intervertebral disc syndrome based on incapacitating episodes.  
With respect to a higher rating based on the frequency and extent 
of incapacitating episodes (defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician), 
the Veteran stated he misses some amount of work on a daily 
basis.  However, there is no evidence of bed rest prescribed by a 
doctor.  Therefore, a higher rating is not warranted under 
Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.

However, as of March 22, 2010, the Veteran had forward flexion to 
45 degrees which was additionally limited by 20-25 degrees.  The 
Board will afford the Veteran the benefit of the doubt, taking 
the Deluca criteria into consideration, and afford his chronic 
lumbar strain a 40 percent evaluation under Diagnostic Code 5242 
on the basis of the evidence of additional loss of motion, 
weakness and fatigability shown on the March 2010 examination.  A 
rating in excess of 40 percent is not warranted as of March 22, 
2010 because there is no objective evidence of unfavorable 
ankylosis of the thoracolumbar spine which would warrant a 50 
percent rating and no objective evidence of  neurological 
abnormalities or physician prescribed bedrest which would warrant 
a higher rating.  Therefore, a 40 percent rating and no higher, 
beginning March 22, 2010 is granted.

Extraschedular

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented  by the Veteran's chronic lumbar strain is 
appropriately contemplated by the rating schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  Thun.  

III.  New and Material 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In the March 2003 rating decision, the RO denied the claim of 
entitlement to service connection for tinnitus on the basis that 
there was no evidence of tinnitus in service and no continuity of 
treatment shown from service to the present.  The evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records dated from October 1968 to July 1971 
and treatment records from Portland VA Medical Center dated from 
October 1998 through November 2002.  The Veteran was notified of 
the decision in March 2003.  He did not file an appeal however, 
and the March 2003 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In July 2007, the Veteran again requested service connection for 
tinnitus.  In order to reopen this claim, new and material 
evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The relevant evidence submitted since the last final March 2003 
rating decision includes a VA examination dated in October 2009 
and treatment records from the Portland VA Medical Center dated 
in July 2007, November 2007 and February 2008 through June 2008.  

The Board finds that the above evidence, received after the March 
2003 rating decision, is new.  It was not previously of record, 
and is neither cumulative nor redundant of evidence previously 
considered by the RO.  Such evidence is also material.  
Specifically, the records contain evidence of a diagnosis of 
tinnitus, the Veteran reports that his tinnitus is related to 
service and there is an examination that states that the 
Veteran's tinnitus is constant, a finding common with acoustic 
trauma.  This new evidence raises a reasonable possibility of 
substantiating the claim.  Thus, this evidence is new and 
material and the requirements to reopen a claim under 38 C.F.R. 
§ 3.156(a) have been satisfied.

In conclusion, the Board finds that the evidence received since 
the March 2003 rating decision is new and material, and the claim 
of entitlement to service connection for tinnitus is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
The matter must now be addressed on a de novo basis.  Because the 
appellant has had opportunity to address the merits of this 
claim, the Board may proceed with a final adjudication of the 
merits of the claims because there is no prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

IV.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

After reviewing the evidence of record and when resolving doubt 
in the Veteran's favor, the Board finds that service connection 
for tinnitus is warranted.  At the outset, the Board notes that 
the Veteran currently complains of tinnitus and that tinnitus is 
generally a subjective sensation that cannot be objectively 
identified.  In light of the Veteran's subjective complaints, the 
Board finds that a current tinnitus disability is present.  

The record shows that the Veteran attributes his tinnitus to 
service.  In this regard, the Board notes that the Veteran's DD-
214 shows that his military occupational specialty (MOS) was a 
helicopter repairman.  He reported that he was a door gunner 
during combat.   The Veteran's service treatment records do not 
show any complaints of tinnitus or hearing loss.  

April 2008 treatment records report constant long standing 
tinnitus.  The Veteran asserted a positive history of noise 
exposure in service related to being a gunner in helicopters.  

The Veteran received a VA examination in October 2009.  The 
examiner had the opportunity to review the Veteran's case file.  
The Veteran noted constant bilateral tinnitus, which is high 
pitched and bothersome.  The Veteran reported that he was a door 
gunner in a gunship helicopter and wore a flight helmet with 
radio monitor.  He denied subsequent occupational and 
recreational noise exposure.  The examiner noted that the 
Veteran's tinnitus is constant, a finding common to acoustic 
trauma.   He noted that there was no hearing examination upon the 
Veteran's separation from service and therefore, providing a 
nexus opinion would require resorting to speculation.  

While the Veteran asserts that he was a door gunner during 
service, there is no evidence to support that he was a combat 
Veteran.  However, the Veteran did receive the SPS M-14 award, 
showing that he was a sharpshooter.  While the Board does not 
concede combat, the Veteran's MOS establishes that he was exposed 
to loud noises during service in his job as a helicopter 
repairman and by the award of the sharpshooter medal.  Therefore, 
as tinnitus is a subjective feeling, and there is evidence of in-
service noise exposure, the Board next looks to the October 2009 
nexus opinion.  While the examiner was unable to provide an 
opinion without resorting to speculation, he stated that the 
Veteran's constant noise exposure is consistent with acoustic 
trauma.  The Veteran reported no occupational or recreational 
noise exposure post service.   The Board notes that the Veteran 
works as the foreman for a cabinet making business.  

Given the aforementioned, the Board finds that the evidence is in 
equipoise; thus, the requirements for service connection are met.  
The competent and credible evidence shows that the Veteran 
currently complains of tinnitus, that he was routinely exposed to 
loud noise while in service and that his tinnitus is related to 
acoustic trauma.  Therefore, when resolving doubt in his favor, 
the evidence shows that his tinnitus is related to service.  The 
Veteran's claim for service connection for tinnitus is granted.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 20 percent for chronic 
lumbar strain prior to March 22, 2010 is denied.

Entitlement to an increased rating to 40 percent for chronic 
lumbar strain, as of March 22, 2010, is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

New and material evidence having been received, the request to 
reopen a claim of entitlement to service connection for tinnitus 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A claim for a TDIU, when submitted during the course of an appeal 
for an increased rating claim, "is part and parcel of the 
determination of the rating for that disability."  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's 
recent decisions and the evidence from the March 2010 VA 
examination showing that the Veteran is unable to resume his 
usual occupation as a cabinetmaker, the Board finds that a TDIU 
claim has been raised.  

The law provides that TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

While the March 2010 examiner stated that the Veteran would not 
be able to resume his employment as a cabinetmaker, he did not 
state whether the Veteran's chronic lumbar strain has precluded 
all kinds of employment and whether the Veteran's service-
connected disabilities are the sole cause of unemployability.  

Therefore, while the Veteran has been afforded several VA 
examinations, an opinion as to his unemployability and the effect 
of his service-connected disabilities on his employability must 
be rendered.  It is noted that service connection is in effect 
for PTSD, chronic lumbar strain and tinnitus.  The Board finds 
that the Veteran should be afforded an appropriate VA examination 
to determine whether he is unable to secure or maintain 
substantially gainful employment as a result of his service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims 
file all pertinent medical records not 
already associated with the claims file 
from Portland VA Medical Center dated from 
June 2008 to the present.  

2.  Send the Veteran VCAA notice that 
provides notification regarding the 
evidence needed to substantiate the claim 
for entitlement to TDIU.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
disabilities on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

4.  Readjudicate the remaining issue on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


